                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

TERROL COLE                                                    CIVIL ACTION

VERSUS                                                         NO. 19-10876

DARREL VANNOY, WARDEN                                          SECTION AB@(2)
LOUISIANA STATE PENITENTIARY

                                         ORDER

       The court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Terrol Cole for issuance of a writ of habeas

corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 31st day of January, 2020


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
